Continuing Abatement Order filed January 31, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00724-CR
                                    ____________

                   ANIBAL ANTONIO GUEVARA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1490486

                   CONTINUING ABATEMENT ORDER

      On December 6, 2018, this court directed the trial court to conduct a hearing
in this case to determine why appointed counsel, Emily Munoz-DeToto had not filed
a brief. Our order required the trial judge to see that a record of the hearing is made,
make findings of fact and conclusions of law, and order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing and the courts findings and
conclusions were to be filed with the clerk of this court on or before January 7, 2019.
To date, the court has not received the record or findings.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM